—Order, Supreme Court, New York County (Ira Gammerman, J.), entered May 14, 2002, which, to the extent appealed from, granted defendant’s motion to dismiss the complaint as time-barred, unanimously affirmed, with costs.
The IAS court properly dismissed plaintiffs complaint seeking damages against a former disinterested director of plaintiff for breach of fiduciary duty and negligence in overseeing plaintiff’s investment manager who allegedly caused plaintiff to lose millions of dollars as a result of three disastrous investments made in 1997. Plaintiff’s claims are untimely since the acts complained of occurred more than three years prior to commencement of this lawsuit (see Matter of Kaszirer v Kaszirer, 286 AD2d 598 [2001]). The IAS court properly held the *37six-year statute of limitations set forth in CPLR 213 (7) inapplicable since plaintiffs claims are not for corporate waste. Concur — Buckley, P.J., Mazzarelli, Saxe, Williams and Marlow, JJ.